FILED
                            NOT FOR PUBLICATION                             AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-30192
                                                      13-30193
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:12-cr-00237-JCC
  v.                                                       2:12-cr-00375-JCC

RAHMAN JOHNSON,
                                                 MEMORANDUM*
               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       In these consolidated appeals, Rahman Johnson appeals from the district

court’s judgments and challenges his guilty-plea conviction and 24-month sentence

for conspiracy to distribute controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(C), and 846; and his guilty-plea conviction and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive 72-month sentence for being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 3147(1). Pursuant to Anders v. California,

386 U.S. 738 (1967), Johnson’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Johnson the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          13-30192 & 13-30193